TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 27, 2021



                                       NO. 03-19-00750-CV


                          Jai Dining Services (Odessa), Inc., Appellant

                                                  v.

 Glenn Hegar, Comptroller of Public Accounts of The State of Texas, and the Office of the
            Comptroller of Public Accounts of The State of Texas, Appellees




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 30, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.